ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarry, US Patent No. 5,375,362 in view of Sheets Jr., hereafter Sheets, US Patent Publication No. 2017/0205196.
Regarding claim 1, McGarry discloses a weapon-mounted laser aiming device comprising: a frame (11); a laser element (23) movably connected to the frame; an adjustor (36 and 38) connected to the frame and operably connected to the laser element to establish an aiming direction of the laser element based on a position of the adjustor (1:60-2:5 discloses the laser element being adjustable by the adjusters 36 and 38); an biasing element (34 and 37) contacting the laser element (shown in figures 3 and 4); and the biasing element being positioned on a cover element removably attached to the frame (34m and 37m are disclosed as spring mounts in a threaded bore which are adjustable and the threaded bores are exposed to the exterior of frame 11. Therefore 34m and 37m are broadly, yet reasonably, considered cover elements which are removable through the threaded bores of the frame); however, McGarry does not specifically disclose the springs 34 and 37 as being elastomeric elements. Nonetheless, McGarry discloses springs contacting the laser element and Sheets provides a clear teaching of a laser adjusting module which utilizes springs to apply biasing forces and specifically teaches the springs may be formed of metals or from polymers such as polyamide or thermopolymers and therefore an elastomeric material.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the spring material of McGarry to be an elastomeric element similar to that as taught by Sheets, since Sheets provides a clear teaching that springs used in a laser aiming module for biasing forces may be made of metal or polymer and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Varying the materials would allow for a variety of benefits including increased strength, ease of manufacture, reduction in weight, or reduced cost just to name a couple.
Regarding claim 2, McGarry as modified by Sheets further discloses wherein the cover element is lateral to the laser element (McGarry, shown in figure 3).  
Regarding claim 2, McGarry as modified by Sheets further discloses wherein the cover element is opposed to the adjustor (McGarry, shown in figure 3).

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thummel, US Patent No. 7,726,061 in view of Sheets.
Regarding claim 1, Thummel discloses a weapon-mounted laser aiming device comprising: a frame (70); a laser element (150 inter alia) movably connected to the frame; an adjustor (280 and 290) connected to the frame and operably connected to the laser element to establish an aiming direction of the laser element based on a position of the adjustor (7:46-8:7 discloses adjustment screws 280 and 290 adjusting the laser assembly windage and elevation); a biasing element (biasing assemblies 282 and 294) contacting the laser element (282 and 294 are disclosed as pushing against the laser assembly as a biasing assembly opposite the adjustment screws 280 and 290); and the biasing element being positioned on a cover element removably attached to the frame (elements 282 and 294 are threaded into apertures of 70 which are exposed to the exterior of the housing so that the adjustment is an “adjustable four-point alignment mechanism” as disclosed in 8:2-6. Therefore the cover elements 282 and 294 are removable from the housing by unscrewing from the threaded bores of the housing); however, Thummel does not specifically disclose the springs of the biasing elements are elastomeric elements. Nonetheless, Thummel discloses springs biasing the laser element and Sheets provides a clear teaching of a laser adjusting module which utilizes springs to apply biasing forces and specifically teaches the springs may be formed of metals or from polymers such as polyamide or thermopolymers and therefore an elastomeric material.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the spring material of Thummel to be an elastomeric element similar to that as taught by Sheets, since Sheets provides a clear teaching that springs used in a laser aiming module for biasing forces may be made of metal or polymer and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Varying the materials would allow for a variety of benefits including increased strength, ease of manufacture, reduction in weight, or reduced cost just to name a couple.
Regarding claim 2, Thummel in view of Sheets further discloses the cover element is lateral to the laser element (shown in figure 9A of Thummel).  
Regarding claim 3, Thummel in view of Sheets further discloses the cover element is opposed to the adjustor (shown in figure 9A of Thummel)

Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the claims are allowable in view of the amendment, the Examiner is not persuaded. As articulated above, the prior art references of McGarry and Thummel clearly disclose structure which broadly, yet reasonably, meets the limitation of a cover element which is removable from the laser device frame.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641